     6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 1 of 25



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

CHRISTINE DWYER,                         )
                                         )
                    Plaintiff,           )
v.                                       )        Case No. CIV-18-328-KEW
                                         )
CD’S MACHINE, INC.,                      )
An Oklahoma corporation, and             )
CALVIN SMITH,                            )
                                         )
                    Defendants.          )

                               OPINION AND ORDER



       This is an action for collection of a debt allegedly based

upon oral loan agreements between Plaintiff and Defendant CD’s

Machine,     Inc.    (“CDS”)   1   ,   for   fraudulent   misrepresentations

Defendant Calvin Smith (“Smith”) made to Plaintiff to induce her

into making the loans, and for the unjust enrichment of CDS as a

result of the loans.

       Beginning on October 22, 2019, this Court conducted a Non-

Jury Trial with regard to the outstanding issues in dispute in

this action.     After the presentation of evidence, the parties were

afforded the opportunity to file proposed findings of fact and

conclusions of law and written closing arguments, which were

submitted in a timely manner in January of 2020.             This Court has



1 Throughout the litigation and the dealings of the parties, CDS is
interchangeably referred to as “CD’s Machine, Inc.” and “CDS Machine, Inc.”
For purposes of reference, the Court will utilize the abbreviation to refer to
this entity in this Opinion and Order as “CDS”.
     6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 2 of 25



considered all of the evidence presented by way of live testimony,

depositions, exhibits and stipulations as well as the parties’

proposed findings and conclusions in the formulation of this Order.

After said consideration, this Court hereby enters the following

findings of fact and conclusions of law in conformity with Fed. R.

Civ. P. 52:

                              FINDINGS OF FACT

Facts Relevant to All Claims

1.     CDS is an Oklahoma corporation formed by Smith on March 12,

2008 with 100 shares of authorized capital stock.             Smith was the

owner of the totality of the shares in CDS.           Pl. Exh. No. 1.

2.     Smith operated an automotive repair shop prior to starting

CDS.    In that capacity, he came to know Kenneth Dwyer in 2004 when

Smith purchased a lathe from Kenneth Dwyer’s company, a tool and

die business.     Trial Tr. p. 240, ll. 7-13; p. 241, ll. 10-16.

3.     At all times relevant to this action, Plaintiff was married

to Kenneth Dwyer.      Trial Tr. p. 13, ll. 11-18.

4.     In 2013, Smith and Kenneth Dwyer agreed to enter into two

business ventures together.        One was CDS in which Smith owned 51%

of the stock and Kenneth Dwyer owned 49%.            Trial Tr. p. 15, ll.

19-22.     They also entered into a real estate purchasing venture

wherein Smith and Kenneth Dwyer each owned 50% of the business.

Trial Tr. p. 15, ll. 10-12.
                                      2
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 3 of 25



5.      Smith and Kenneth Dwyer entered into an agreement entitled

“Partnership Agreement” which was dated May 1, 2015 but was not

executed until 2016, after Kenneth Dwyer was involved in a traffic

accident.       Trial Tr. p. 246, l. 25, p. 247, l. 11.                    Smith,

Plaintiff,      and    Kenneth   Dwyer   discussed    the    agreement     before

executing it.         Although Smith did not like certain clauses in the

agreement and testified he told Plaintiff and Kenneth Dwyer that

the    Partnership      Agreement   “wasn’t   anything      [they]   had   agreed

upon”, Smith executed it.           Trial Tr. p. 256, ll. 13-25, p. 257,

ll. 1-9; p. 323, ll. 1-2.             Smith testified that he read the

Partnership Agreement before he signed it.             Trial Tr. p. 286, ll.

12-14.     He then signed the Partnership Agreement because Plaintiff

stated it would “make [Plaintiff] happy that she had something on

paper because we had nothing on paper.”           Trial Tr. p. 323, ll. 2-

4.     Plaintiff testified she had nothing to do with the Partnership

Agreement and that it was prepared by CDS’ CPA, Jim Arthur located

in Missouri.      Trial Tr. p. 17, ll. 1-15.

6.      The Partnership Agreement designated the Partners in CDS to

be Smith (51%) and Kenneth Dwyer (49%) and was governed by Oklahoma

law by its terms.         The purpose of the partnership was stated as

“Machine Shop/Job Shop Manufacturing”.               The partnership was to

begin on May 1, 2015 and “will continue until terminated as



                                         3
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 4 of 25



provided in this Agreement.”           The Partnership Agreement stated

that the capital contribution of the partners would be for “Calvin

Smith – Cash and Labor - $510,000.00 USD” and for “Kenneth Dwyer

– Cash and Equipment - $500,000.00 USD”.              Pl. Exh. No. 2.

7.      The Partnership Agreement was intended to also operate as the

by-laws of CDS.       Trial Tr. p. 185, ll. 9-15.

8.      Under the Partnership Agreement, Smith would act as the “Tax

Matters Partner” who would “prepare, or cause to be prepared, all

tax returns and reports for the Partnership and make any related

elections that the Partners deem advisable.”              Pl. Exh. No. 2, p.

6.

9.      As the Tax Matters Partner, Smith signed the Federal Income

Tax Returns for CDS for the tax years of 2016-2018.                  The returns

were prepared by an accountant from information provided by Smith.

All of these returns reflected the ownership of CDS as Smith with

51% and Kenneth Dwyer with 49%.              Pl. Exh. Nos. 8, 10, and 11.

10.     The   Partnership    Agreement       also   provided   for    additional

monetary contributions to the partnership.             In pertinent part, it

provided:

              Additional Capital

              9. Capital Contributions may be amended from
              time to time, according to the requirements of
              the Partnership provided that the interests of
              the Partners are not affected, except with the


                                         4
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 5 of 25



              unanimous consent of the Partners. No Partner
              will be required to make Additional Capital
              Contributions.   Whenever additional capital
              is determined to be required and an individual
              Partner is unwilling or unable to meet the
              additional contribution requirement within a
              reasonable period, as required by Partnership
              business obligations, remaining Partners may
              contribute in proportion to their existing
              Capital Contributions to resolve the amount in
              default, in such case the allocation of
              profits or losses among all the Partners will
              be adjusted to reflect the aggregate change in
              the Capital Contributions by the Partners.

              10. Any advance of money to the Partnership
              by any Partner in excess of the amounts
              provided for in this Agreement or subsequently
              agreed to as Additional Capital Contribution
              will be deemed a debt due from the Partnership
              and   not   an   increase   in   the   Capital
              Contribution of the Partner. This liability
              will be repaid with interest at rates and
              times to be determined by a majority of the
              Partners within the limits of what is required
              or permitted in the Act. This liability will
              not entitle the lending Partner to any
              increased share of the Partnership’s profits
              nor to a greater voting power. Such debts may
              have preference or priority over any other
              payments to Partners as may be determined by
              a majority of the Partners.

             Pl. Exh. No. 2, p. 3.

11.     Smith testified that “unanimous consent of the partners” as

used in the Partnership Agreement meant “[w]hoever was the majority

shareholder”      decided   the   issue    utilizing   the   term   “unanimous

consent”.       Later in his testimony at trial, Smith stated his

position succinctly – “Unanimous is the majority shareholder”.


                                       5
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 6 of 25



Trial Tr. p. 303, ll. 15-25, p. 304, ll. 1-21.                 He also testified

that “Majority was the rule.            I was a 51 percent shareholder.           I

could overrule any decisions they made, yes.”                  Trial Tr. p. 286,

ll. 20-21.

12.     Despite the existence of the executed Partnership Agreement,

Smith believed that no partnership existed and that Kenneth Dwyer

merely     invested    money   to     obtain    a   minority   stake   in   the   S

corporation of CDS.        Trial Tr. p. 251, ll. 14-22.

13.     After Kenneth Dwyer’s accident, Plaintiff came to the site of

CDS’ business to go through the paperwork.                Trial Tr. p. 247, ll.

20-22.     Plaintiff had not been involved with the paperwork of the

business prior to Kenneth Dwyer’s accident.               Trial Tr. p. 247, ll.

23-25.     Plaintiff became more involved with the business “because

she had stayed out of until then, but she thought it would be

better if she was involved and knew what was going on.”                Trial Tr.

p. 248, ll. 3-7.        Plaintiff explained that she was going to take

over all of the bookkeeping and do all of the taxes and have her

accounting firm, Hardy Associates, do all of the accounting for

CDS.     Smith had no problem with this because he could concentrate

on production.        Trial Tr. p. 249, ll. 10-15.

14.     Plaintiff testified that after Kenneth Dwyer’s accident and

while     he   was   staying   with    his     daughter   recovering   from   his



                                         6
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 7 of 25



injuries, Smith asked to meet him at CDS’ offices.                  Plaintiff

stated she did so and Smith told her that CDS needed money to pay

payroll and to keep the business going.              He told her that the

business needed $26,000.00.         Plaintiff stated that she loaned CDS

$26,000.00 by check or money transfer with no promissory note and

only an oral loan agreement.           The money was paid back to her.

Trial Tr. p. 18, ll. 20-25; p. 19, ll. 1-22.

15.     Plaintiff stated that Smith asked her to help take care of

the record keeping for CDS.          Plaintiff testified that there was

no real record keeping for the business and that it needed to be

“straightened around”.        Smith told her he would appreciate it if

she could help.         Plaintiff helped build files for outstanding

accounts and contracts.        Trial Tr. p. 20, ll. 2-16.

16.     CDS maintained an account at Valley National Bank.                    The

business involved manufacturing parts pursuant to preferential

bidding on government contracts due to Smith’s status as a Native

American and veteran.        The money for payment on the contracts were

directly deposited into the Valley National Bank account for the

years of 2015 and 2016.        Trial Tr. p. 21, ll. 2-25; p. 22, ll. 1-

15.

17.     Smith told Plaintiff that he and Kenneth Dwyer were trying to

obtain a loan to operate CDS’ business through Valley National



                                       7
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 8 of 25



Bank but that the loan was going to cost $100,000.00.               Plaintiff

told him that she could obtain the loan at a lower cost through

her connections at Arvest Bank.         A loan of $972,000.00 was obtained

at the lower cost from Arvest Bank.          CDS opened a bank account at

Arvest Bank.        On August 20, 2016, Plaintiff was authorized to

access the funds in the account and to write checks on the account.

Trial Tr. p. 23, ll. 10-21.          Even after the Arvest Bank account

was opened, the money from the government contracts paid to CDS

continued to be deposited into the Valley National Bank account.

Smith, who was the only signatory to the Valley National Bank

account, would transfer some of the money from that account to the

account     with   Arvest   Bank   to   cover   expenses    which   Plaintiff

identified needed to be paid after gathering information on the

accounts payable.       Trial Tr. p. 25, ll. 11-25; p. 26, ll. 1-9.

18.     Plaintiff next made a loan of $40,000.00 to CDS by check on

July 28, 2016.        The check was drawn on Great Southern Bank and

signed by Plaintiff.        In the “memo” line of the check, Plaintiff

wrote “loan”.       Pl. Exh. No. 22, p. 25.       Plaintiff gave the check

to Smith for materials for a project he was building and the money

was deposited into the Valley National Bank account.                Trial Tr.

p. 27, ll. 15-17; Pl. Exh. No. 22, p. 25.             Smith told Plaintiff

that the money would be repaid when the contract was paid thirty



                                        8
      6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 9 of 25



days after the project was completed or about ninety days after

Plaintiff      provided   the   money.       Trial   Tr.    p.    29,   ll.   1-15.

Plaintiff stated that the money was never repaid.                   Trial Tr. p.

29, ll. 18-19.

19.     On   July   20,   2016,   Plaintiff     wire       transferred     another

$10,000.00 to CDS into the Valley National Bank account.                      Trial

Tr. p. 29, ll. 20-23; Pl. Exh. No. 22, p. 4.                The money was to be

used to pay CDS’ payroll.         Trial Tr. p. 29, ll. 24-25.            Plaintiff

considered the payment to be a loan to CDS.            She stated that Smith

told her she would be repaid when the money came into the company.

While she believes the money came in on the contracts, she has not

been repaid the amount loaned.           She testified that she relied upon

Smith’s statements in loaning the money to CDS.                  Trial Tr. p. 30,

ll. 1-14.

20.     On August 17, 2016, Plaintiff wire transferred $15,000.00 to

the Valley National Bank account for the payment of CDS’ payroll

and possibly payment of bills.               Trial Tr. p. 30, ll. 15-20.

Plaintiff considered the payment another loan to CDS and Smith

told her that she would be repaid when contracts were paid and

Plaintiff relied upon the statement to make the loan.                    Trial Tr.

p. 30, ll. 21-25.         She expected to be repaid within ninety days

based upon Smith’s representations but the money was never repaid.



                                         9
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 10 of 25



Trial Tr. p. 31, ll. 1-15.

21.     On   January    16,    2017,    Plaintiff      deposited       an   additional

$10,000.00 into the Arvest Bank account for payment of CDS’ payroll

as a loan.       Trial Tr. p. 31, ll. 16-24; Pl. Exh. No. 22, p. 6.

Smith    asked   Plaintiff      to     loan   CDS    the   money.       She    expected

repayment within ninety days from money received on government

contracts but the money was never repaid.                   Trial Tr. p. 32, ll.

1-11.

22.     On March 29, 2017, Plaintiff wrote a check to CDS in the

amount of $6,000.00 for payroll at Smith’s request.                     The money was

deposited into CDS’ Arvest Bank account.                    Plaintiff loaned the

money to CDS based upon accounts receivable information showing

when contracts were to be repaid which was given to Arvest Bank

loan officer Ray Tubaugh.            Trial Tr. p. 33, ll. 1-25, p. 34, ll.

1-7; Pl. Exh. No. 22, p. 7.

23.     On April 5, 2017, Plaintiff paid $1,000.00 cash into the CDS

Arvest Bank account from cash paid on her rental properties.

Plaintiff     paid     the    amount    for    a    bill   owed   by    CDS.      Smith

represented that the amount would be repaid but it was not.                       Trial

Tr. p. 36, ll. 5-22, p. 37, ll. 1-14; Pl. Exh. No. 22, p. 9.

24.     On April 5, 2017, Plaintiff wrote a check to CDS in the amount

of $15,000.00 and deposited it into the CDS Arvest Bank account



                                          10
     6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 11 of 25



for    paying       CDS’   bills   and   payroll    at    Smith’s    request.     She

considered the payment a loan to the company that would be repaid

based upon Smith’s representations.                Plaintiff was not repaid this

amount.       Trial Tr. p. 37, ll. 15-25, p. 38, ll. 1-14; Pl. Exh. No.

22, p. 10.

25.     On April 6, 2017, Plaintiff deposited $1,000.00 in cash for

into CDS’ bank account as a loan.                 Plaintiff was not repaid for

this amount.         Trial Tr. p. 38, ll. 15-23; Pl. Exh. No. 22, p. 11.

26.     On April 6, 2017, Plaintiff deposited $3,920.00 into CDS’

Arvest       Bank    account   for     use   on   payroll   at     Smith’s   request.

Plaintiff was told by Smith that the amount would be repaid upon

which Plaintiff relied in making the loan.                  The amount was never

repaid.        Trial Tr. p. 38, ll. 24-25, p. 39, ll. 1-12; Pl. Exh. No.

22, p. 12.

27.     On     April    26,    2016,     Smith    and    Kenneth    Dwyer    borrowed

$972,000.00 from Arvest Bank secured by a mortgage on the joint

venture real property they had purchased as tenants in common in

2014.        Pl. Exh. Nos. 4 and 7.          The real estate was the subject of

a Joint Venture Agreement between Smith and Kenneth Dwyer wherein

each contributed $500,000.00 in cash and equipment. Pl. Exh. No.

5.    The real property was then leased by CDS under a written Lease

Agreement.          Pl. Exh. No. 6.       CDS would make payments on the note



                                             11
   6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 12 of 25



with Arvest Bank as the monthly base rent.          Trial Tr. p. 146, ll.

21-25, p. 147, ll. 1-7.

28.   Proceeds from the $972,000.00 loan were paid as follows:

            Plaintiff - $26,000.00 to repay the original loan to
             CDS.

            Smith’s Father-in-Law - $25,000.00 to repay a loan to
             CDS.

            Smith’s Wife - $25,000.00 to repay a loan to CDS.

            Kenneth Dwyer - $25,000.00 to repay a loan to CDS.

            Valley National Bank - $350,000.00 to repay a loan to
             CDS.

            Southwest Missouri Bank - $490,000.00 to repay a loan to
             Kenneth Dwyer which was used to construct a new building
             leased by Smith and Kenneth Dwyer to CDS.2

            Operating capital for CDS.

             Trial Tr. p. 112, ll. 10-13; p. 312, ll. 3-13; p. 160,
             ll. 6-25, p. 161, ll. 1-4.

29.   Between November 7, 2016 and May 10, 2017, Plaintiff purchased

items for use by CDS in the business including $3,981.95 for

payroll on April 5, 2017.        Plaintiff considered this a bill like

any other to be repaid by CDS.       Trial Tr. p. 39, ll. 13-25, p. 40,




2 Smith and CDS have contended that Kenneth Dwyer’s initial capital investment
into the CDS venture to build the building used by the company was represented
in this $490,000.00 loan from Southwest Missouri Bank which CDS eventually
repaid. While this may be the case, this circumstance is of little moment on
the question of whether Plaintiff provided funds as loans from her own
businesses and her own separate bank accounts over which she had control.

                                     12
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 13 of 25



ll. 1-16; Pl. Exh. No. 22, p. 13-16.

30.   On April 12, 2017, Plaintiff deposited $3,000.00 in cash and

wrote a check in the amount of $9,000.00 to CDS and deposited the

money into the CDS Arvest Bank account.           Plaintiff loaned the

money to CDS to keep it afloat with the promise of repayment.

Trial Tr. p. 40, ll. 17-25, p. 41, ll. 1-16.

31.   On April 18, 2017, Plaintiff wrote a check to CDS in the

amount of $5,000.00 and deposited it into the CDS Arvest Bank

account.     The money was loaned to CDS at Smith’s request to make

payroll.     Plaintiff was told by Smith that the money would be

repaid after the government contracts were paid.           This loan has

not been repaid except for a few checks which will be noted.         Trial

Tr. p. 41, ll. 21-25, p. 42, ll. 1-11; Pl. Exh. No. 22, p. 18.

32.   On April 26, 2017, Plaintiff deposited $2,000.00 in cash and

$3,000.00 in checks into CDS’ Arvest Bank account.        The amount was

provided for payroll and bills for the benefit of CDS.          Trial Tr.

p. 42, ll. 14-19; Pl. Exh. No. 22, p. 19.

33.   On May 3, 2017, Plaintiff wrote and deposited a check in the

amount of $5,000.00 into the CDS Arvest Bank account.          She loaned

the money for CDS’ payroll and bills and to “keep the company

floating.”     Smith told Plaintiff that the loan would be repaid

“[w]hen money got into the company.”       Trial Tr. p. 42, ll. 20-25,



                                   13
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 14 of 25



p. 43, ll. 1-9; Pl. Exh. No. 22, p. 20.

34.   On May 9, 2017, Plaintiff deposited $110,000.00 into the CDS

Arvest Bank account.     Of that amount, $100,000.00 went to Arvest

Bank because CDS could not make its loan payment to the bank.          The

check written by Plaintiff came from her money market account and

indicated in the memo section of the check that it is for “loan”.

Pl. Exh. No. 22, p. 21.     Arvest Bank had provided CDS with a six

month single pay line of credit of $100,000.00.            Plaintiff and

Smith were e-mailed by Ray Tubaugh with Arvest Bank concerning the

repayment of the line of credit which Smith immediately forwarded

to Plaintiff.    Plaintiff requested a six month extension on the

repayment of the line of credit but Tubaugh would not grant the

request because he had been assured the line of credit would create

money.     Plaintiff had nothing to do with the line of credit so

these representations were made by either Smith or Kenneth Dwyer

or both.    Plaintiff suggested Smith get the money from his father-

in-law.    Smith told Plaintiff he needed help getting the money or

the business would be foreclosed upon and his father-in-law would

not loan him the money.      Smith then asked Plaintiff to loan him

the money resulting in the $100,000.00 payment from Plaintiff.             He

called Plaintiff eight times in four hours on the date that

Plaintiff deposited the money into the CDS Arvest Bank account,



                                   14
   6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 15 of 25



evidencing his request for the loan.         The remaining $10,000.00 was

represented in a check Plaintiff deposited in CDS’ Arvest Bank

account.    The check notes the payment was a “loan” in the memo

section.    This amount went to pay CDS’ bills.            Trial Tr. p. 43,

ll. 15-25, p. 44-48, p. 49, ll. 1-22; Pl. Exh. No. 16; 17; and 22,

p. 21-22.    Plaintiff was told by Smith she would be repaid from

the proceeds derived from the payment on contracts.             Trial Tr. p.

48, ll. 17-19.

35.   On May 16, 2017, Plaintiff wrote a check to CDS for $2,500.00.3

36.   Plaintiff    testified    at   trial   that,   in    addition   to   the

repayment of the first loan of $26,000.00, she has received

payments from CDS in the amount a total of $16,000.00.              Trial Tr.

p. 32, ll. 13-15.

37.   The   evidence    provided     by    Defendants     demonstrates     that

Plaintiff received direct payment from CDS on September 6, 2016 in


3 Plaintiff provides a chart in her Proposed Findings of Fact and Conclusions
of Law setting forth the payments made by her outside of the $26,000.00 amount
that was repaid. The chart, however, does not coincide with the references in
the testimony or in the exhibits. The chart includes a payment made on May 16,
2017 in the amount of $9,000.00, referencing Pl. Exh. No. 22, p. 2. However,
that exhibit references a payment of $9,000.00 made on April 13, 2017 – an
amount encompassed by the $12,000.00 entry reflected in Pl. Exh. No. 22, p. 17.

Additionally, a payment made on April 5, 2017 in the amount of $15,000.00 found
at Pl. Exh. No. 22, p. 10 is not included in the chart nor is a payment made on
April 26, 2017 in the amount of $5,000.00 found at Pl. Exh. No. 22, p. 19.
Also omitted is the payment Plaintiff made for goods provided to CDS in the
amount of $3,981.95 calculated at Pl. Exh. No. 22, p. 13-16. The inclusion and
omission of these various items results in a total payment by Plaintiff to CDS
in the amount of $227,401.95 after the deduction of the $16,000.00 in total
payments received by Plaintiff from CDS by her own admission.

                                      15
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 16 of 25



the amount of $1,415.00 and October 24, 2016 in the amount of

$10,000.00.    A further withdrawal from the CDS Arvest Bank account

was signed by Plaintiff on September 7, 2016 in the amount of

$7,273.14 but it is unclear from the evidence whether Plaintiff

received this money or whether the withdrawal was used for a CDS

business purpose.    Def. Exh. No. 8, p. 10, 19.

38.   In May of 2017, Plaintiff presented Smith with a promissory

note in the amount of $251,000.00 obligating CDS to repay the loans

made by Plaintiff and her companies.       The note was already signed

by Kenneth Dwyer but Smith refused to sign.            Pl. Exh. No. 26;

Trial Tr. p. 126, ll. 7-25, p. 127, ll. 1-13.

39.   Smith then closed CDS’ Arvest Bank account and opened a new

account with regard to which only Smith had authority to access

the account.    Kenneth Dwyer did not authorize the creation of the

account as required by the Partnership Agreement.           Trial Tr. p.

56, ll. 7-12, p. 232, ll. 1-9, p. 233, ll. 1-5.

                          CONCLUSIONS OF LAW

      A.   This Court possesses the appropriate jurisdiction over

the parties and subject matter of this action, which is based in

diversity jurisdiction.     18 U.S.C. § 1332(a)(1).       Further, venue

is proper in this District.     28 U.S.C. § 1391(b).

      B.   Any finding of fact which is more appropriately described



                                   16
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 17 of 25



as a conclusion of law shall stand as such.                          Similarly, any

conclusion of law which might be considered as a finding of fact

will be so deemed.

        C.    As reflected at trial, Plaintiff asserts three bases for

relief in this action B (1) collection on defaulted obligations

represented in the various loans provided by Plaintiff to CDS; (2)

fraud    by    Smith   in    procuring      the    loans      by    making   material

misrepresentations that the loans would be repaid from proceeds

obtained on the contracts CDS had with governmental entities; and

(3) unjust enrichment of CDS by the loans made to it by Plaintiff.

        D.     Plaintiff’s    first    claim      is   only    actionable     if   the

proceeds provided by her to CDS are loans such that they form

recoverable obligation.        Smith contends that the amounts provided

by Plaintiff constituted capital contributions by Kenneth Dwyer

which are not entitled to repayment.              Several material facts belie

Smith’s      interpretation    of     the     transactions         between   CDS   and

Plaintiff.        First and foremost, Smith ignores the fact that

Plaintiff and her companies which provided the funds to CDS are

not Kenneth Dwyer nor a party to the Partnership Agreement, which

were also considered the Bylaws of CDS.                       Smith’s attempt to

transform Plaintiff’s act of providing loaned funds to CDS into a

further or additional capital contribution by her husband ignores


                                         17
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 18 of 25



the separation between these parties – one acting as a partner to

Smith and the other as an outsider to the business relationship

loaning money to keep the business afloat.            Moreover, much as

Smith might prefer that the Partnership Agreement did not exist or

had no effect upon the relationship between he and Kenneth Dwyer,

the Partnership Agreement represents a valid if not an altogether

masterfully drafted legal agreement.        As such, the terms of the

Partnership Agreement must be enforced to the extent possible.

     Under Oklahoma law, “the paramount objective of contract

interpretation is to ascertain and give effect to the intention of

the parties. See Murphy v. Earp, 382 P.2d 731, 733 (Okla. 1963).

The parties’ intent must be discerned from the language of the

contract ‘if the language is clear and explicit[ ] and does not

involve an absurdity.’     Okla. Stat. tit. 15, § 154.”         The Court

is required to “look to the entirety of the agreement and construe

‘every provision . . . so as to be consistent with each other’ and

adopt the construction that, ‘if possible, gives effect to every

part of the contract.’ Sullivan v. Gray, 182 Okla. 487, 78 P.2d

688, 690 (1938); see also Okla. Stat. tit. 15, § 157 (‘The whole

of a contract is to be taken together, so as to give effect to

every part, if reasonably practicable, each clause helping to

interpret the others.’).”     Husky Ventures, Inc. v. B55 Investment,



                                   18
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 19 of 25



Ltd., 911 F.3d 1000, 1015 (10th Cir. 2018).

     In    this   case,    the   Partnership      Agreement/By      Laws    of   CDS

expressly provides that the capital contribution of the partners

may only be amended with the “unanimous consent of the partners.”

While     Smith   maintains      a    tortured     and    blatantly      erroneous

definition of “unanimous consent” to mean “autonomous consent” by

him alone as majority interest holder in the partnership and

majority shareholder in CDS, clearly the capital contribution of

the partners could not be affected by additional payment of monies.

     Additionally,        paragraph    10    of   the    Partnership     Agreement

explicitly provides any further advance of money to CDS constitutes

a “debt due from the Partnership and not an increase in Capital

Contribution of the Partner.”           Thus, even if somehow Plaintiff’s

payments    to    CDS     were   considered       an    act   of   her     husband,

characterizing and interpreting the payments as additional capital

contributions is strictly prohibited by the Partnership Agreement.

     Further, at least three of the payments were expressly noted

by Plaintiff to be loans to CDS – a fact which should have been

apparent to Smith.        This clearly reflects the intent of the loaner

contemporaneously with the making of the loan.

     The handling of Plaintiff’s first payment of $26,000.00 also

demonstrates the overall intent of the parties.                    This loan was



                                        19
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 20 of 25



repaid by CDS.      This repayment established the course of conduct

between Plaintiff and CDS in all future similar transactions.

“Oklahoma law clearly provides that the parties' prior dealings

may be used to establish the extent of their agreement in the form

of an implied contract.”        Advantage Polymers, Inc. v. Kimberley

Mfg. Co., 2010 WL 356456, at *1 (W.D. Okla. Jan. 26, 2010) citing

Simpson Properties, Inc. v. Oexco, Inc., 916 P.2d 853, 856 (Okla.

Ct.   Civ.   App.   1996).     Implied      contracts   are     recognized   in

Oklahoma.    “A contract implied in fact, or an implied contract in

the proper sense, arises where the intention of the parties is not

expressed, but an agreement in fact, creating an obligation, is

implied or presumed from their acts, or, as it has been otherwise

stated, where there are circumstances which, according to the

ordinary course of dealing and the common understanding of men,

show a mutual intent to contract.”          Ray F. Fischer Co. v. Loeffler-

Green Supply Co., 289 P.2d 139, 141 (Okla. 1955).

      Clearly, the beginning of the lending relationship between

Plaintiff and CDS through Smith established the relationship in

the future in the form of an implied contract.                If Smith or CDS

considered the payment to be a capital contribution, it is only

reasonable    to    presume   that   each    payment    would    be   addressed

similarly; that is, the $26,000.00 would not have been repaid if



                                      20
     6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 21 of 25



it were not a loan.          Subsequent payments should be consistently

considered the same.

       Additionally, the overall course of conduct between Plaintiff

and Smith lends itself to an interpretation that the payments made

were, indeed, considered loans subject to repayment.            The evidence

of constant contact between Plaintiff and Smith in particular when

the line of credit with Arvest Bank was due and owing indicates

that Smith relied upon Plaintiff for funding CDS’ projects and to

keep its business operations functioning.               It is contrary to

reason to believe Plaintiff made these substantial and repeated

payments without an assurance of repayment from the proceeds of

CDS’ government contracts.          Because of these facts, this Court

concludes that the payments made by Plaintiff constituted loans to

CDS.

       The evidence indicates that CDS remains in default on the

loans.     While the evidence indicates that Plaintiff is entitled

to    judgment    on   the   defaulted   amount   of   $223,420.00    on   the

outstanding loans to CDS, Plaintiff has limited her recovery by

seeking $198,920.00 and will receive this award.              See, Pretrial

Order, Docket Entry #31, p. 1. 4             Plaintiff has also claimed


4 Plaintiff testified that she was seeking $197,920.00 at trial. Trial Tr. p.
55, ll. 11-13. However, this is the only instance in the evidence where this
different amount was claimed.   The Court will rely upon the representations
made in the Pretrial Order to ascertain the amount sought.

                                      21
   6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 22 of 25



recovery of $3,981.95 in goods provided to CDS but the testimony

at trial reveals she did not believe this was a loan to CDS but an

amount due like any other vendor bill.5

      E.   Plaintiff’s second claim against Smith for fraud requires

a showing that Smith (1) made a material misrepresentation; (2)

known to be false at the time made; (3) made with specific intent

that a party would rely on it; and (4) reliance and resulting

damage.     Bowman v. Presley, 212 P.3d 1210, 1218 (Okla. 2009).

Although fraud is never presumed, but must be proved, it may be

proved by circumstantial evidence.            Silk v. Phillips Petroleum

Co., 760 P.2d 174, 177 (Okla. 1988) citing Austin v. Wilkerson,

Inc., 519 P.2d 899 (Okla. 1974).

      Smith   repeatedly     misrepresented     that    Plaintiff    would    be

repaid from contract proceeds received by CDS.               The Court draws

the   conclusion    that    the   statements     were   both   material      and

misrepresentations from the fact that Plaintiff was never repaid

after the first loan even after CDS received funds on the contracts

and that Smith now contends the receipt of monies from Plaintiff

were not loans at all in spite of his promises of repayment in




5 While a discrepancy exists in the evidence as to precisely how much CDS repaid
to directly to Plaintiff in 2016 and 2017 (either $16,000.00 according to
Plaintiff or as high as $18,688.14 according to CDS’ banking records), the
amount deducted from the loans provided by Plaintiff would still be less than
the judgment amount sought by Plaintiff of $197,920.00.

                                      22
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 23 of 25



order to procure the loans.

       Because Smith continued to repeatedly approach Plaintiff for

the infusion of money into CDS while not utilizing the receivables

from the government contracts to even attempt to repay the loans

after the initial $26,000.00 (which was actually paid from the

loan proceeds obtained from Arvest Bank), this Court must conclude

that Smith knew the statements of repayment to be false each time

they were made in an effort to procure the money from Plaintiff.

       Smith also made the representations with the intent that

Plaintiff would rely upon them to make the loans to CDS.                CDS

needed cash to be infused into the business operation, Plaintiff

had loaned money before based upon Smith’s assurances of repayment,

and he continued to make the same misrepresentation upon which

Plaintiff would rely to loan the money.

       Plaintiff   continued     to     repeatedly   rely    upon   Smith’s

misrepresentations that the money would be repaid to provide

additional loans to CDS.    The result was over $200,000.00 in unpaid

loans to CDS to Plaintiff’s detriment.            Based upon Plaintiff’s

testimony which this Court finds to be most credible and the

circumstances      surrounding    the      transactions,    Plaintiff   has

demonstrated that Smith engaged in fraud to procure her loans to

CDS.



                                      23
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 24 of 25



       F.   The third and final claim asserted by Plaintiff claims

that CDS was unjustly enriched by her loans.               Plaintiff states

that she presents this claim as an alternative theory to the

collection on the loans.       See, Plaintiff’s Proposed Findings of

Fact and Conclusions of Law (Docket Entry #38), p. 15.           Since this

Court has found that Plaintiff is entitled to judgment on the

collection of the loans provided to CDS, the alternative claim of

unjust enrichment need not be determined.

       G.   Plaintiff also contends she is entitled to interest on

the outstanding balance due from CDS and Smith.            Since an express

contract    between   the   parties   does   not   exist   to   establish   a

different rate of interest, the judgment will be subject to the

statutory interest rate of 6% per annum.           Okla. Stat. tit. 15 §

266.

       H.   Plaintiff includes a request for attorney’s fees in her

relief sought.        Any claim by Plaintiff to an entitlement to

reimbursement for attorney’s fees shall be addressed by separate

motion.

       IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that judgment

is entered in favor of the Plaintiff, Christine Dwyer, and against

the Defendants, CD’s Machine, Inc. and Calvin Smith in the total

amount of $198,920.00 plus interest accruing at a rate of 6% per



                                      24
  6:18-cv-00328-KEW Document 40 Filed in ED/OK on 08/18/20 Page 25 of 25



annum.

     A separate judgment shall issue forthwith.

     IT IS SO ORDERED this 18th day of August, 2020.




                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                   25
